DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., pp. 2-3 and 11) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 16 August 2019.  These drawings are acceptable.
Claim Objections
Claim(s) 1, 3, 9, 11, 14 is/are objected to because of the following informalities:
(a) in claim 1, “these signals” on line 4 should probably be --said two or more output signals--;
(b) in claim 1, “an input to each of two heterodyne receivers” on line 9 should probably be --another input to each of said heterodyne receivers--;
(c) in claim 1, “two or more identical optical heterodyne receivers, each of them having dual detectors arranged in a balance photodiode configuration, and each of them disposed to receive as an input one of the splitted signals coming from the first power splitter and as another input one of ” on lines 10-15 should probably be --said heterodyne receivers are identical optical heterodyne receivers, each of said heterodyne receivers having dual detectors arranged in a balance photodiode configuration, and each of said heterodyne receivers disposed to receive as said input one of said two or more output signals from the one or more first power splitter and each of said heterodyne receivers disposed to receive as said another input one of the LO power split signals coming from the one or more second power splitter, the heterodyne receivers being disposed in a cross-correlation arrangement--;
(d) in claim 1, “heterodyne receiver and configured to amplify said IF signals” on line 17 should probably be --of said heterodyne receivers and configured to amplify said IF output--;
(e) in claim 1, “the signals coming from the LNAs and configured to digitized and correlated said signals” on lines 18-19 should probably be --amplified signals from the LNAs and configured to digitize and correlate said amplified signals--;
(f) in claim 1, “computational means to” on the last line should probably be --computer for-- (e.g., see 8 in Fig. 2);
(g) in claim 3, “one” on the first line should probably be --said one--;
(h) in claim 3, “balanced” on line 2 should probably be --heterodyne--;
(i) in claim 9, “said splitted signal” on line 6 should probably be --said two or more output signals--;
(j) in claim 9, “an input to” on line 8 should probably be --another input to said--;
two or more identical heterodyne receivers in a” on line 10 should probably be --said two or more heterodyne receivers in an identical--;
(l) in claim 9, “the splitted input signal coming from one or more first power splitter as a first input and the equal portion of the LO power signal as a second input, being the said heterodyne receivers” on lines 12-14 should probably be --the two or more output signals coming from said one or more first power splitter as said input and the equal portion of the LO power signal as said another input, said heterodyne receivers being--;
(m) in claim 11, “balanced” on the last line should probably be --heterodyne--; and
(n) in claim 14, “formed;” on the last line should probably be --formed.-- (i.e., each claim begins with a capital letter and ends with a period; see MPEP § 608.01(m)).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(c) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  (a) “computational means to processing the signal” in claim 1; and (a) “processing the signal coming from the correlator using computational means” in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-16 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Michael et al. (Fiber-based infrared heterodyne technology for the PFI: on the possibility of breaking the ).
	In regard to claim 1, Michael et al. disclose a system for low noise electromagnetic radiation measurement enabling to measure weak signals, the system comprising:
(a) one or more first 50/50 power splitter configured for receiving an input signal and for splitting it up equally generating two or more output signals, each of these signals being subsequently derived as an input to each of two or more heterodyne receivers (e.g., “… signal power of a test source is split up equally and injected to each of the RBs …” in the fifth section II paragraph);
(b) one or more local oscillator (LO) source configured for generating an electromagnetic radiation local oscillator signal (e.g., “… fixed frequency fiber laser, a Koheras Adjustik (NKT Photonics), was used as a local oscillator (LO) …” in the first section II paragraph);
(c) one or more second 50/50 power splitter, connected to the output of the LO, to distribute the LO power equally as an input to each of two heterodyne receivers (e.g., “… Local Oscillator (LO) distribution box … 50/50 fiber splitter distributes the laser power equally towards both receivers (in fact a tunable one to fine-adjust equal pump power to both balanced receivers to better than 5%) …” in the first section II paragraph);
(d) two or more identical optical heterodyne receivers, each of them having dual detectors arranged in a balance photodiode configuration, and each of them disposed to receive as an input one of the splitted signals coming from the first power splitter and as another input one of the LO power splitted signals coming e.g., “… receiver boxes (RB … 50/50 fiber splitter distributes the laser power equally towards both receivers … In the RB circuits a fiber splitter directs 50% of the laser power towards the mentioned fiber mirror, and the other 50% through an insulator, avoiding here any standing wave interaction between both balanced photodiode receivers assemblies. Those contain tunable fiber splitters in order to balance both photodiodes of each receiver to better than 5% …” in the first and second section II paragraphs);
(d) two or more Low Noise Amplifiers (LNAs), disposed at the IF output of each heterodyne receiver and configured to amplify said IF signals (e.g., “… After the balanced PDs the IF signal is amplified by another 50-55 dB (two LNAs of 35 dB gain …” in the third section II paragraph);
(e) a digital correlator, for receiving the signals coming from the LNAs and configured to digitized and correlated said signals (e.g., “… digital correlator was programmed onto a Reconfigurable Open Architecture Computer Hardware (ROACH1) platform … IF signals are fed to the ADCs of the ROACH correlator …” in the first and third section II paragraphs); and
(f) computational means to processing the signal coming from the digital correlator (e.g., see “Computer” in Fig. 1).
	In regard to claim 2 which is dependent on claim 1, Michael et al. also disclose one or more electromagnetic radiation isolator, connected to the output of the one or more LO, to prevent standing waves due to back-reflections (e.g., “… LODB contains an insulator at the LO input, to prevent standing waves due to back-reflections …” in the first section II paragraph).
3 which is dependent on claim 1, Michael et al. also disclose that the second 50/50 fiber splitter connected to one or more LO, is a tunable fiber splitter, to fine-adjust equal pump power to the balanced receivers to better than 5% (e.g., “… Local Oscillator (LO) distribution box … 50/50 fiber splitter distributes the laser power equally towards both receivers (in fact a tunable one to fine-adjust equal pump power to both balanced receivers to better than 5%) …” in the first section II paragraph).
	In regard to claim 4 which is dependent on claim 1, Michael et al. also disclose one or more attenuator in between the LNAs and after them, to prevent saturation (e.g., “… After the balanced PDs the IF signal is amplified by another 50-55 dB (two LNAs of 35 dB gain and 1.4 dB NF, 0.02-3GHz BW, with a 20 dB attenuator in between them, and a 10 dB (later 5 dB or no) attenuator after them …” in the third section II paragraph).
	In regard to claim 5 which is dependent on claim 1, Michael et al. also disclose that the digital correlator is a Field-Programmable Gate Array (FPGA) chip (e.g., “… correlator is a ROACH1-board assembly (Reconfigurable Open Access Computing Hardware), containing a Xilinx FPGA …” in the fourth section II paragraph).
	In regard to claim 6 which is dependent on claim 1, Michael et al. also disclose one or more slow photodiode (PD) for receiving the fiber mirror reflections from the one or more second power splitter located after the one or more LO, where interference fringes are formed (e.g., “… redirects the fiber mirror reflections from there towards a slow photodiode (PD), on which interference fringes are formed (fiber-based Michelson interferometer). The PID control loop stabilizes the photodiode signal on the edge of one of these interference fringes through changing the fiber length in one of both arms with a fiber stretcher …” in the first section II paragraph).
7 which is dependent on claim 6, Michael et al. also disclose a proportional-integral-derivative (PID) control loop and a fiber stretcher, said PID controller disposed to stabilize the signal coming from said slow PD, on the edge of one of said interference fringes, through changing the fiber length in one of both arms using said fiber stretcher (e.g., “… redirects the fiber mirror reflections from there towards a slow photodiode (PD), on which interference fringes are formed (fiber-based Michelson interferometer). The PID control loop stabilizes the photodiode signal on the edge of one of these interference fringes through changing the fiber length in one of both arms with a fiber stretcher …” in the first section II paragraph).
	In regard to claim 8 which is dependent on claim 1, Michael et al. also disclose that said electromagnetic radiation is “… 1540nm …” (sixth section II paragraph).
	In regard to claim 9, Michael et al. disclose a method for low noise electromagnetic radiation measurement enabling to measure weak signals, the method comprising the steps of:
(a) providing an input signal (e.g., “… signal power of a test source is split up equally and injected to each of the RBs …” in the fifth section II paragraph);
(b) splitting up the input signal equally using one or more first 50/50 power splitter generating two or more output signals (e.g., “… signal power of a test source is split up equally and injected to each of the RBs …” in the fifth section II paragraph);
(c) deriving said splitted signal as an input to each of two or more heterodyne receivers (e.g., “… signal power of a test source is split up equally and injected to each of the RBs …” in the fifth section II paragraph);
e.g., “… fixed frequency fiber laser, a Koheras Adjustik (NKT Photonics), was used as a local oscillator (LO) …” in the first section II paragraph);
(e) distributing the LO power equally as an input to two or more heterodyne receivers, using one or more second 50/50 power splitter (e.g., “… Local Oscillator (LO) distribution box … 50/50 fiber splitter distributes the laser power equally towards both receivers (in fact a tunable one to fine-adjust equal pump power to both balanced receivers to better than 5%) …” in the first section II paragraph);
(f) arranging each of two or more identical heterodyne receivers in a balance photodiode configuration (e.g., “… receiver boxes (RB … 50/50 fiber splitter distributes the laser power equally towards both receivers … In the RB circuits a fiber splitter directs 50% of the laser power towards the mentioned fiber mirror, and the other 50% through an insulator, avoiding here any standing wave interaction between both balanced photodiode receivers assemblies. Those contain tunable fiber splitters in order to balance both photodiodes of each receiver to better than 5% …” in the first and second section II paragraphs);
(g) receiving by each of said two or more heterodyne receivers, the splitted input signal coming from one or more first power splitter as a first input and the equal portion of the LO power signal as a second input, being the said heterodyne receivers disposed in a cross-correlation arrangement (e.g., “… receiver boxes (RB … 50/50 fiber splitter distributes the laser power equally towards both receivers … In the RB circuits a fiber splitter directs 50 % of the laser power towards the mentioned fiber mirror, and the other 50 % through an insulator, avoiding here any standing wave interaction between both balanced photodiode receivers assemblies. Those contain tunable fiber splitters in order to balance both ” in the first and second section II paragraphs);
(h) amplifying the IF signal being at the output of each of said two or more heterodyne receivers using one or more LNA in each receiver respectively (e.g., “… After the balanced PDs the IF signal is amplified by another 50-55 dB (two LNAs of 35 dB gain …” in the third section II paragraph);
(i) digitizing and correlating the signal coming from the LNAs in a digital correlator (e.g., “… digital correlator was programmed onto a Reconfigurable Open Architecture Computer Hardware (ROACH1) platform … IF signals are fed to the ADCs of the ROACH correlator …” in the first and third section II paragraphs); and
(j) processing the signal coming from the correlator using computational means (e.g., see “Computer” in Fig. 1).
	In regard to claim 10 which is dependent on claim 9, Michael et al. also disclose a step of electromagnetic radiation isolating of the output of the one or more LO, to prevent standing waves due to back-reflections (e.g., “… LODB contains an insulator at the LO input, to prevent standing waves due to back-reflections …” in the first section II paragraph).
	In regard to claim 11 which is dependent on claim 9, Michael et al. also disclose that said step of distributing the LO power is performed using one or more tunable fiber splitter, to fine adjust equal pump power to both balanced receivers to better than 5% (e.g., “… Local Oscillator (LO) distribution box … 50/50 fiber splitter distributes the laser power equally towards both receivers (in fact a tunable one to fine-adjust equal pump power to both balanced receivers to better than 5%) …” in the first section II paragraph).
12 which is dependent on claim 9, Michael et al. also disclose a step of attenuating the signal in between the LNAs and after them, to prevent saturation (e.g., “… After the balanced PDs the IF signal is amplified by another 50-55 dB (two LNAs of 35 dB gain and 1.4 dB NF, 0.02-3GHz BW, with a 20 dB attenuator in between them, and a 10 dB (later 5 dB or no) attenuator after them …” in the third section II paragraph).
	In regard to claim 13 which is dependent on claim 9, Michael et al. also disclose that said step of digitizing and correlating the signal, is performed/realized using a Field-Programmable Gate Array (FPGA) chip (e.g., “… correlator is a ROACH1-board assembly (Reconfigurable Open Access Computing Hardware), containing a Xilinx FPGA …” in the fourth section II paragraph).
	In regard to claim 14 which is dependent on claim 9, Michael et al. also disclose a step of receiving by one or more slow photodiode (PD), the fiber mirror reflections from the one or more second power splitter located after the one or more LO, where interference fringes are formed (e.g., “… redirects the fiber mirror reflections from there towards a slow photodiode (PD), on which interference fringes are formed (fiber-based Michelson interferometer). The PID control loop stabilizes the photodiode signal on the edge of one of these interference fringes through changing the fiber length in one of both arms with a fiber stretcher …” in the first section II paragraph).
	In regard to claim 15 which is dependent on claim 14, Michael et al. also disclose a step of stabilizing the signal coming from said slow PD, by a proportional-integral-derivative (PID) control loop, by changing the fiber length in one of both arms using a fiber stretcher, said PID controller disposed on the edge of one of said interference fringes (e.g., “… redirects the fiber mirror reflections from there towards a slow photodiode (PD), on ” in the first section II paragraph).
	In regard to claim 16 which is dependent on claim 9, Michael et al. also disclose that said electromagnetic radiation is “… 1540nm …” (sixth section II paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SL/
Examiner, Art Unit 2884



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884